Citation Nr: 1802534	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  05-20 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a disability manifested by rashes affecting the arms, legs, and stomach, to include as due to an undiagnosed illness.

2. Entitlement to service connection for a disability manifested by blurry vision, to include as due to an undiagnosed illness.

3. Entitlement to service connection for a disability manifested by memory loss, cold sweats, and fatigue, to include as due to an undiagnosed illness.

4. Entitlement to service connection for a disability manifested by joint pain and muscle loss, to include as due to an undiagnosed illness.

5. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Brendan Garcia, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1977 to April 1980 and from July 1991 to August 1992. He served in Southwest Asia from August 1991 to July 1992.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In December 2007, the Veteran testified at a personal hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board. A copy of the transcript of that hearing is of record.  

In June 2008, the Board, in pertinent part, reopened service connection claims for a disability manifested by blurry vision, PTSD, a disability manifested by memory loss, cold sweats, and fatigue, and a disability manifested by joint pain and muscle loss and remanded the issues on appeal for additional development.

In January 2013, those matters were again remanded by the Board for additional evidentiary development, along with the issue of entitlement to service connection for a disability manifested by rashes affecting the arms, legs, and stomach. 
 
In October 2017, the Veteran and his representative were advised that he had the right to a new Board hearing because the VLJ presiding over his December 2007 hearing is no longer employed by the Board. The Veteran was advised that if a response was not received within 30 days it would be assumed that he did not want another hearing and that the Board would proceed accordingly. No response has been received. As such, the appeal has been reassigned to the undersigned VLJ and it has returned to the Board for further consideration. 

The Board notes that the Veteran has filed a notice of disagreement as to a number of separate issues, including entitlement to service connection for bilateral radiculopathy of the upper extremities, acid reflux, pinched nerves of the back, and a total disability rating due to individual unemployability (TDIU), as well as increased ratings for hearing loss, left lower extremity disability, and bilateral shoulder disabilities. Generally, where, as here, no statement of the case has been issued, the Board is required to remand rather than refer the appealed issue. See Manlincon v. West, 12 Vet. App. 238 (1999). In this case, however, the Board's review of the Veterans Appeals Control and Locator System (VACOLS) indicates that the RO is already taking action on these issues. The Board further notes that while the Veteran's representative submitted a September 2017 brief that included argument for the TDIU issue, it is still undergoing development at the RO. Accordingly, at this juncture, the Board will decline jurisdiction over these issues. 

Similarly, although an appeal has been perfected regarding the issue of entitlement to service connection for hypertension, VACOLS indicates that the RO is still taking action on this issue as it remains in advance certification status. Further, the Veteran has requested a Board hearing for this issue and it has yet to be scheduled. Thus, the Board will decline jurisdiction over this issue as well.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the evidence of record does not show that the Veteran's claimed disability manifested by rashes affecting the arms, legs, and stomach was experienced in service and is not shown to be related to active service, to include service in Southwest Asia.

2. The preponderance of the evidence of record does not show that the Veteran's claimed disability manifested by blurry vision was experienced in service and is not shown to be related to active service, to include service in Southwest Asia.

3. The preponderance of the evidence of record does not show that the Veteran's claimed disability manifested by memory loss, cold sweats, and fatigue was experienced in service and is not shown to be related to active service, to include service in Southwest Asia.

4. The preponderance of the evidence of record does not show that the Veteran's claimed disability manifested by joint pain and muscle loss was experienced in service and is not shown to be related to active service, to include service in Southwest Asia. Any arthritis was not documented until many years after service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a disability manifested by rashes affecting the arms, legs, and stomach, to include as due to an undiagnosed illness pursuant to 38 U.S.C. § 1117, have not been met. 38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2017).

2. The criteria for service connection for a disability manifested by blurry vision, to include as due to an undiagnosed illness pursuant to 38 U.S.C. § 1117, have not been met. 38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317.

3. The criteria for service connection for a disability manifested by memory loss, cold sweats, and fatigue, to include as due to an undiagnosed illness pursuant to 38 U.S.C. § 1117, have not been met. 38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317.

4. The criteria for service connection for a disability manifested by joint pain and muscle loss, to include as due to an undiagnosed illness pursuant to 38 U.S.C. § 1117, have not been met. 38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2017). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before a VLJ. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. The Veteran was subsequently notified that the prior VLJ was no longer employed by the Board and offered an additional hearing, but no response was received. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2017).

Pursuant to the Board's January 2013 remand, the Agency of Original Jurisdiction (AOJ) obtained any pertinent medical records and afforded the Veteran additional VA examinations and opinions. The AOJ then issued a supplemental statement of the case in May 2016. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303. To prevail on the issue of service connection there must be evidence of a current disability, in service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In addition, pursuant to applicable law and regulations, VA has authorized the payment of compensation to any Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability where the disability becomes manifest during service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of disability of 10 percent or more not later than December 31, 2016. Effective October 17, 2016, VA issued an interim final rule that extended the presumptive period to December 31, 2021. 

Under 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) An undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection for infectious diseases.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. at 8-9. Further, lay persons are competent to report objective signs of illness. Id. To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar. See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness. A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuro-psychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4).

If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply. VAOPGCPREC 8-98. Notwithstanding the foregoing presumptive provisions, the Veteran is not precluded from establishing service connection for a disease averred to be related to Gulf War service, as long as there is proof of such direct causation. See generally Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. 38 U.S.C. § 5107. VA shall consider all information and lay and medical evidence of record in a case. If a preponderance of the evidence supports a claim, or if a claim is in relative equipoise, the claimant shall prevail. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). If a preponderance of the evidence is against a claim, it will be denied. Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54). If there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt goes to the claimant. Gilbert, 1 Vet. App. at 53-54.

Disability manifested by rashes affecting the arms, legs, and stomach

The Veteran seeks entitlement to service connection for a disability manifested by rashes affecting the arms, legs, and stomach, to include as due to an undiagnosed illness.

The Veteran's service treatment records show no diagnosis of or treatment for any skin conditions or rashes. On the Veteran's Southwest Asia Demobilization/Redeployment Medical Evaluation, he reported no rash, skin infections or sores.

The Board notes that some VA treatment records show that the Veteran had complaints of rashes around his hips since Desert Storm on September 27, 2007.  Examination showed discrete papules, some scaly on his hips. A rash was shown as a diagnosis on subsequent records, but no treatment is shown.

Pursuant to the Board's January 2013 remand, another VA examination was conducted in June 2015. Examination results showed no diagnosis of a skin condition. No rash was noted and there was no clinical evidence of a chronic skin condition.

In light of the above, the Board determines that the preponderance of the evidence shows that the Veteran's claimed disability manifested by rashes affecting the arms, legs, and stomach is not causally or etiologically related to any disease, injury, or incident in service, including as due to undiagnosed illness. 

Put another way, there is no evidence that shows the Veteran has any type of rash related to his military service or that is due to undiagnosed illness. Although the Veteran's VA treatment records show a rash on one occasion, there was no clinical evidence of a chronic skin condition at his June 2015 VA examination.  Nor is there evidence of a rash due to undiagnosed illness that has been present for over 6 months or that it has been compensable at any time since the Veteran's discharge. 

To the extent that the Veteran attempts to relate his claimed skin condition to his period of active service, based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician. Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the nature and the etiology of and actual time of onset of his claimed skin condition fall outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking this disorder to service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For the above reasons, the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.

Disability manifested by blurry vision

The Veteran seeks entitlement to service connection for a disability manifested by blurry vision, to include as due to an undiagnosed illness.

The Veteran's service treatment records are silent as to any diagnosis of any eye disability manifested by blurry vision.

The Veteran's VA treatment records show that he was seen on October 25, 2001, with complaints of blurry vision along with tearing and itching, which he stated had continued since his return from Saudi Arabia. The assessment was dry eye syndrome. The Veteran was also diagnosed with macular scar, right eye, unsure of etiology. He was last seen on November 29, 2001, and stated that he had a history of trauma on several occasions during assaults. The examiner stated the most likely cause of the scar is traumatic. The Veteran was later seen in ophthalmology on December 27, 2004, with complaints of blurry vision. Diagnoses were refractive error and cataracts, bilaterally.

The Veteran was afforded a VA examination in May 2012. His diagnoses were trauma, right eye, times 2, macular scar right eye, and UV keratitis secondary to welding, now healed. The examiner stated that the Veteran's blurry vision is less likely than not incurred in or caused by service. The examiner explained that the Veteran's blurry vision is correctable to 20/20 in each eye with proper correction and noted that the macular scar is small and does not cause blurred vision.

Pursuant to the Board's January 2013 remand, the Veteran was afforded another VA examination in May 2015. His diagnoses were macular scar, dry eye syndrome, and pinguecula. An addendum opinion was later obtained in August 2015. According to the VA examiner, the Veteran's blurry vision is less likely than not a result of his service in Southwest Asia. The examiner stated that at physical examination on July 15, 1992, "no" was marked for eye trouble. The examiner also stated that a July 15, 1992 report of medical examination, drusen right eye was noted, but the visual acuities were 20/20 in both eyes. The examiner reported that during the Veteran's examination there was no decreased visual acuity or visual impairment which would be affected if there was significant blurry vision.

Subsequent VA treatment records reveal that the Veteran was seen in optometry in November 2015, where he reported an injury to the right eye in 1988 and 1992. 

In light of the above, the Board determines that the preponderance of the evidence shows that the Veteran's claimed disability manifested by blurry vision, is not causally or etiologically related to any disease, injury, or incident in service, including as due to undiagnosed illness.

The Board finds the reasoning of the VA examiners highly probative as each indicated a detailed review of the evidence, provided a fully supported rationale consistent with the evidence, and considered the Veteran's claims regarding his vision problems and onset. The May 2012 VA examiner found that the Veteran's blurry vision is correctable and that his small macular scar does not cause blurry vision. The August 2015 addendum opinion also noted that the Veteran did not report any vision problems at separation from service and the examiner stated that the Veteran was not experiencing decreased visual acuity or visual impairment which would indicate significant blurry vision. 

Additionally, the Board notes that in order to fulfill the requirement for chronicity, the claimed undiagnosed illness must have persisted for a period of six months. The six month period of chronicity is measured from the earliest date on which all pertinent evidence establishes that the signs or symptoms of the disability first became manifest. Here, there is no chronicity as any vision problems experienced by the Veteran are correctable and multiple VA examiners have found that any claimed blurry vision is not related to service.

In sum, the most probative evidence of record is against showing that the Veteran's claimed disability manifesting in blurry vision is related to service, including as due to undiagnosed illness. In making this decision the Board notes that the Veteran is competent to report vision problems and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of the Veteran's left shoulder injury residual, falls outside the realm of common knowledge of a lay person. 

For the above reasons, the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.

Disability manifested by memory loss, cold sweats, and fatigue

The Veteran seeks entitlement to service connection for a disability manifested by memory loss, cold sweats, and fatigue, to include as due to undiagnosed illness. 

The Veteran's service treatment records show no complaints of memory loss, cold sweats or fatigue. On the Veteran's Southwest Asia Demobilization/Redeployment Medical Evaluation, he reported no fatigue.

VA Treatment records show that the Veteran was seen February 5, 2002, with complaints that included memory loss and difficulty with concentration. On August 27, 2002, he reported continued  problems with his memory, and stated that he forgets both recent and remote facts and often had problems during conversations. It was noted that in the past, these problems were thought to be related to his drug history. The impression was premature memory loss, and the examiner stated this may still be due to long-term substance abuse. 

The Veteran underwent a neuropsychology evaluation September 12, 2002. At that time, he reported a history of academic difficulties, including placement in special education classes because he was a slow learner. The examiner stated that the pattern of deficits the Veteran exhibited on testing was largely consistent with this background. However, his poor performance on the memory tests, and on tests of visuospatial-constructional-problem-solving skills suggested acquired neurocognitive deficits that are most likely related to his significant substance abuse, especially alcohol and cocaine. The examiner stated that depression and anxiety may also explain some of his difficulties with attention, concentration, and memory, and that these psychological factors may account for some of the variability in cognitive functioning the Veteran has described. The Veteran also reported that when he was upset or stressed, he had more trouble with his thinking abilities. The examiner noted that it is also likely side effects from muscle relaxers may be contributing to the Veteran's decreased cognitive efficiency.

The Board observes that VA treatment records show no complaints of fatigue or cold sweats. There is no evidence showing chronic fatigue syndrome has been diagnosed.

The Veteran underwent a VA examination in January 2009, where he was diagnosed with cognitive disorder not otherwise specified. The examiner reported that the Veteran's symptoms of memory loss are associated with this diagnosis.

The Veteran underwent another VA examination in May 2012. The Veteran reported that he had abused alcohol and marijuana during active duty in the military from around 1977 to 1980. The Veteran stated that he "smoked something but I don't know what" while in Saudi Arabia in 1991. He also stated that his memory went away with him around that time.

The Board notes that evidence from the Social Security Administration shows the Veteran was evaluated in April 2015. This examination showed immediate memory, recent memory, and past memory was good.

Pursuant to the Board's January 2013 remand, another VA examination was conducted in May 2015. The examiner noted that the Veteran had a neuropsychological examination in 2002 secondary to longstanding memory complaints. The examiner noted that the examining psychologist at that time, per September 12, 2002, report, rendered a diagnosis of cognitive disorder (premorbid history of learning disorder and "probably acquired neuropathology related to polysubstance abuse") and polysubstance dependence. 

A June 2015 addendum opinion was later obtained. The VA examiner stated that the Veteran's memory loss is less likely than not incurred in or caused by the claimed in service injury, event or illness. The examiner noted that the Veteran has consistently reported memory loss since beginning treatment with VA in 2000. The Veteran reported that memory problems began shortly after his return from Saudi Arabia. The examiner noted that the Veteran's medical records do not specify onset of substance use, but it seems likely that problematic substance use began before his deployment to Saudi Arabia, as previous records indicate that the Veteran had missed his initial deployment date due to legal problems, and the majority of his legal problems have been substance-related. The examiner stated that neuropsychological evaluation noted evidence of premorbid learning disability with additional cognitive compromise most likely etiologically related to polysubstance dependence. The examiner noted that service medical records do not include any mention of memory loss and that service records also do not indicate any history of exposure to any event or substance that would specifically account for memory loss. 

The examiner also noted that a previous neuropsychological examination by a Board-certified neuropsychologist documented significant neuropsychological risk factors from before service (i.e., premature birth, delayed development) and after service (i.e., polysubstance dependence), leading to an opinion of premorbid learning disability with significant cognitive compromise that is most likely due to substance use. The examiner stated that based on the timeline of reported risk factors and reported symptoms, the etiology of the Veteran's memory loss seems more likely related to the documented risk factors noted above than to nonspecific risk factors that may have occurred during his deployment. The examiner also noted that it remains possible that any memory loss is at least partly attributable to possible exposure to toxins and/or stress during deployment, but the documented risk factors noted above (e.g., premature birth, substance use) seem more likely as the main etiological factors. The VA examiner also found that the Veteran does not have chronic fatigue syndrome.

In light of the above, the Board determines that the preponderance of the evidence shows that the Veteran's claimed disability manifested by memory loss, cold sweats, and fatigue, is not causally or etiologically related to any disease, injury, or incident in service, including as due to undiagnosed illness.

The Board finds the reasoning of the VA examiners to be highly probative as to this issue. The most recent and pertinent VA examiner stated that the documented risk factors  such as premature birth and willful polysubstance abuse seem more likely as the main etiological factors for the Veteran's memory loss problems. Further, there is no evidence showing a diagnosis of chronic fatigue syndrome and the VA examiner confirmed this. 

In sum, the most probative evidence of record is against showing that the Veteran's claimed disability manifesting in memory loss, cold sweats, and fatigue is related to service, including as due to undiagnosed illness. In making this decision the Board notes that the Veteran is competent to memory loss problems and the circumstances surrounding such.  However, the nature and etiology of the Veteran's claimed memory loss, cold sweats, and fatigue falls outside the realm of a layperson and certified VA medical examiners have characterized the Veteran's claimed memory loss as associated with his own willful misconduct and substance abuse. 

For the above reasons, the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.

Disability manifested by joint pain and muscle loss

The Veteran seeks entitlement to service connection for a disability manifested by joint pain and muscle loss, to include as due to an undiagnosed illness. 

The Board notes that the Veteran is service-connected for other joints, including his back and shoulders. His service treatment records show no complaints of chronic pain in any joints other than those for which service connection has been established. The Board observes that the Veteran complained of right foot pain April 20, 1992, after he dropped a weight on it.

VA treatment records reveal that the Veteran had complaints of pain in his back and shoulders, both of which are service-connected. He also had a complaint of foot pain July 19, 2002, and was diagnosed with plantar fasciitis. The Veteran was seen in the podiatry clinic September 27, 2002, and diagnosed with hammertoe deformity, hallux valgus, pes planus, and probable plantar fasciitis/heel spur syndrome. On March 12, 2007, he complained of pain in the right hip. The Veteran stated that that he served in Desert Storm and injured his right hip and lower back during paratrooper training, and was unable to finish the school. On April 28, 2009, the Veteran clarified that he injured his left hip. On March 15, 2012, he stated that he had fallen at work and injured his hip a few days ago. On June 27, 2012, he  reported low back pain exacerbated by a recent fall from 12 foot scaffolding while at work. He also complained of right leg pain June 13, 2013, after a fall at home. Additional VA treatment records show complaints of right hip pain May 14, 2014. 

Pursuant to the Board's January 2013 remand, the Veteran underwent another VA examination in June 2015. The examiner rendered no diagnosis of any rheumatological arthritic condition. It was noted that the Veteran has been diagnosed with and treated for degenerative joint disease of several joints. 

According to a VA discharge summary for the period October 19, 2015, to February 5, 2016, the Veteran reported right hip pain following a fall at a previous job. When he was seen February 4, 2016, he reported pain in multiple joints to include shoulder, lumbar, and knee pain. On February 8, 2016, the Veteran was seen in occupational therapy and stated his goal was to get relief from pain and to learn how to improve his shoulder. The Veteran reported pain in the shoulders, elbow, legs, hands and toes, right knee and lower back. The examiner stated the Veteran had been diagnosed with somatoform disorder. On May 9, 2016, the Veteran complained of pain in the right hip, leg and back.

The Board observes that additional VA treatment records show x-rays of the hands were taken August 8, 2000, and reported as normal. X-rays of the right hip taken September 21, 2005, were also normal. X-rays of both hips taken January 14, 2009, showed minor degenerative changes. X-rays of the knees taken May 22, 2012, showed sclerotic densities within the bilateral tibia and lateral distal femurs, consistent with infarcts. X-rays of the right knee taken June 13, 2013, showed minimal medial compartment joint space narrowing without joint effusion.

In light of the above, the Board determines that the preponderance of the evidence shows that the Veteran's claimed disability manifested by joint pain and muscle loss, is not causally or etiologically related to any disease, injury, or incident in service, including as due to undiagnosed illness.

Initially, the Board notes that post-service medical records do not indicate that arthritis was clinically manifest to a compensable degree within one year following the Veteran's separation from active duty, such that service connection could be awarded on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309(a). The Board notes that the post-service medical records do not show diagnoses of any degenerative condition until many years after the Veteran left service. 

The Board finds that the opinions of the VA examiners carry the most probative value regarding the question of whether the Veteran's claimed joint pain and muscle loss is etiologically related to service, to include as due to an undiagnosed illness. Importantly, the June 2015 VA examiner found that the Veteran does not suffer from any diagnosed arthritic condition or experience joint pain in an area of his body that is not already service-connected. Further, some of his pain is the result of a post-service fall at work. Moreover, diagnostic testing has yielded mostly normal results for the majority of his joints and extremities. 

While the Veteran is competent to report joint pain and muscle loss, he is not competent to report the nature and etiology of his claimed condition. As such, his reports are afforded little probative value.

In sum, the probative evidence of record demonstrates that the Veteran's claimed condition results from known clinical diagnoses of degenerative joint disease, somatoform disorder, hammertoe deformity, hallux valgus, pes planus, and probable plantar fasciitis/heel spur syndrome. There is no evidence showing any of these conditions are related to military service, and he is service-connected for joint pain in other parts of his body. Finally, there is no chronicity of symptomatology demonstrated. 

For the above reasons, the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.


ORDER

Entitlement to service connection for a disability manifested by rashes affecting the arms, legs, and stomach, to include as due to an undiagnosed illness is denied.

Entitlement to service connection for a disability manifested by blurry vision, to include as due to an undiagnosed illness is denied.

Entitlement to service connection for a disability manifested by memory loss, cold sweats, and fatigue, to include as due to an undiagnosed illness is denied.

Entitlement to service connection for a disability manifested by joint pain and muscle loss, to include as due to an undiagnosed illness is denied.


REMAND

With regard to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a review of the record reveals that a remand is necessary to ensure substantial compliance with the Board's January 2013 remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Specifically, remand is required to afford the Veteran a VA examination with a psychiatrist. 

The Board observes that there are voluminous treatment records pertaining to the Veteran's mental health and that he has been diagnosed with a number of psychiatric conditions since discharge. However, some of these records suggest that while the Veteran does in fact suffer from mental illness, his mental health and any condition therein is related to his substance abuse instead of any incident or experience during service. 

In its January 2013 remand, the Board directed the AOJ to schedule the Veteran for a VA examination by a psychiatrist for a relevant etiological opinion. Pursuant to the Board's remand, the Veteran underwent another VA examination in May 2015. Although a negative etiological opinion was provided, the examination was performed by a VA psychologist instead of a VA psychiatrist, as the Board's remand directed. Unfortunately, the Veteran must be scheduled for a new VA examination to be performed by a VA psychiatrist, as a psychiatric opinion would help shed considerable light on this claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a VA psychiatrist to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder, to include PTSD. The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed. All pertinent symptomatology and findings should be reported in detail, including all diagnoses. Any indicated diagnostic tests and studies should also be accomplished.

The examiner should then opine whether the Veteran's acquired psychiatric disorder, to include PTSD at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service.

The examiner should also address and reconcile any previous examination reports, as well as any other pertinent evidence of record, if necessary.

2. The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this remand. 

3. The AOJ should then readjudicate the claim. Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


